Case 19-22687-kl Doc 21 Filed 10/22/19 Page1of6

Fill in this information to identify your case:

Debtor 1 Chevelle Smith
First Name Middle Name Last Name

Debtor 2 ["] Check if this is an amended
(Spouse, if filing) First Name Middle Name Last Name plan, and list below the
United States Bankruptcy Court for the :_ NORTHERN DISTRICT OF INDIANA sections of the plan that have

been changed
Case Number
(if known}

 

 

 

 

Official Form 113
Chapter 13 Plan

To Debtors:

12/17

This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan

includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
be ineffective if set out later in the plan.

 

1.1 | A limit on the amount of a secured claim, set out in Section3.2, which may result in a partial [] Included a Not Included

payment or no payment at all to the secured creditor

 

1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in L] Included || Not Included

Section 3.4

 

 

 

1.3 | Nonstandard provisions, set out in Part8 HB included

Plan Payments and Length of Plan

2.1 Debtors(s) will make regular payments to the trustee as follows:

[_] Not Included

 

 

 

 

$ 750.00 permonth for _60_ months
Insert additional lines if necessary.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this pian.

Official Form 113 Record # 829440 Chapter 13 Plan Page 1
Case 19-22687-kl Doc 21 Filed 10/22/19 Page 2of6

Debtor1 Chevelle Smith Case Number (if known)
First Name Middle Name Last Name

2.2 Regular payments to the trustee will be made from future income in the following manner:
Check all that apply.
Hl Debtor(s) will make payments pursuant to a payroll deduction order.
(1 Debtor(s) will make payments directly to the trustee.
(J other (specify method of payment):
2.3 Income tax refunds
Check one.
Hl Debtor(s) will retain any income tax refunds received during the plan term.

(1 Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within14 days of filing the return and will
turn over to the trustee ali income tax refunds received during the pian term.

Debtor(s) will treat income tax refunds as follows:

 

 

2.4 Additional payments.
Check one.

BB None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 45,000.00 .

Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.
Check one.

Hi None. If “None” is checked, the rest of § 3.1need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

HB None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.
LINone. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
Hi the claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

_NameofCreditor — —_ Collateral Amountof Interest Monthly plan Estimated total

im rate. payment payments by trustee

    
 

    

Credit Acceptance 2015 Chrysler 200 with over 135,000 $ 10,913.00 7.25% $ 275.00 §$ 12,513.99

Corp. miles Disbursed by:

Hi Trustee
(J Debtor(s)

3.4 Lien avoidance.
Check one.
HB None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
3.5 Surrender of collateral.

Check one.

IHL. None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Official Form 113 Record # 829440 Chapter 13 Plan Page 2
Case 19-22687-kl Doc 21 Filed 10/22/19 Page 3of6

Debtor1 Chevelle Smith Case Number (if known)

First Name Middle Name Last Name

Treatment of Fees and Priority Claims

4.1

4.2

4.3

4.4

4.5

General

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full without
postpetition interest.

Trustee's fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated to be _5.00 —_% of plan payments; and
during the pian term, they are estimated to total $2,250.00 __.

Attorney's fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 4,000.00.

Priority claims other than attorney's fees and those treated in § 4.5.

Check one.
(1 None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
Wi The debtor(s) estimate the total amount of other priority claims to be _ $11,875.00 .

Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
Check one.

WH None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Treatment of Nonpriority Unsecured Claims

5.1

 

Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

C1 The sum of $
HE 100 % of the total amount of these claims, an estimated payment of $_ 13,726.00

( The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00.
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

5.3

BB None. !f “None” is checked, the rest of § 5.2 need not be completed or reproduced.

Other separately classified nonpriority unsecured claims. Check one.

Hl None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Executory Contracts and Unexpired Leases

6.1

 

The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one.

a None. tf “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Official Form 113 Record # 829440 Chapter 13 Plan Page 3
Case 19-22687-kl Doc 21 Filed 10/22/19 Page 4of6
Smith

Last Name

Debtor1 Chevelle

First Name Middle Name

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

Case Number (if known)

( pian confirmation.
Hi entry of discharge.
] other:

sel ams Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Pian Provisions

 

CO None. if “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box“Included” in § 1.3.

Official Form 113 Record # 829440 Chapter 13 Plan Page 4
Case 19-22687-kl Doc 21 Filed 10/22/19 Page5of6
Debtor1 Chevelle Smith

First Name Middle Name Last Name

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

Case Number (if known)

 

lf the Debtor(s) do not have a

ey, the Debtor(s)
must sign below.

     
 

ign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if

 

A Chevelle Smit
Date: Dated: 4 / (6 /2019

x(_ C_-

Sigtattire of Attorney for Debtor

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part8.

Official Form 113 Record # 829440 Chapter 13 Plan Page 5
Case 19-22687-kl Doc 21 Filed 10/22/19 Page 6of6

Debtor1 Chevelle Smith Case Number (if known)
First Name Middle Name Last Name

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. if there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $ 0.00
b. Modified secured claims (Part 3, Section 3.2 total) $ 0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $ 12,513.99
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $ 0.00
e. Fees and priority claims (Part 4 fotal) $ 18,125.00
f. | Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $ 13,726.00
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $ 0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $ 0.00

wn
oO
Qo
oO

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)

j. Nonstandard payments (Part 8, fotal) $ 0.00
Total of lines a through j $ 44,364.99

Official Form 113 Record # 829440 Chapter 13 Plan Page 5
